                            Case 2:20-cr-00126-APG-VCF Document 48 Filed 06/16/20 Page 1 of 1
                                                                                                                                     PER 18 U.S.C. 3170
                             DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

BY:          INFORMATION ✔ INDICTMENT                                              CASE NO.       2:20-cr-126

Matter Sealed:             Juvenile            Other than Juvenile                       USA vs.
    Pre-Indictment Plea          Superseding             Defendant Added                            TYREE WALKER
                                                                                   Defendant:
                                      Indictment         Charges/Counts Added
                                      Information
Name of District Court, and/or Judge/Magistrate Location (City)                     Address:

UNITED STATES DISTRICT COURT                    Las Vegas
DISTRICT OF NEVADA
            NEW MEXICO                          Divisional Office

                                      Ellenrose Jarmolowich
Name and Office of Person
Furnishing Information on               U.S. Atty    Other U.S. Agency
THIS FORM                             Phone No. (702) 388-6336                               Interpreter Required     Dialect:
 Name of Asst.
 U.S. Attorney         STEPHANIE IHLER
 (if assigned)                                                                       Birth                                   ✔ Male                 Alien
                                                                                     Date                                         Female       (if applicable)
                               PROCEEDING
 Name of Complainant Agency, or Person (& Title, if any)
 Jeff Nardiallo ~ ATF                                                                Social Security Number

           person is awaiting trial in another Federal or State Court
           (give name of court)                                                                                     DEFENDANT


                                                                                   Issue:           Warrant       ✔ Summons
           this person/proceeding transferred from another district
           per (circle one) FRCrP 20, 21 or 40. Show District
                                                                                   Location Status:
                                                                                   Arrest Date                or Date Transferred to Federal Custody

           this is a reprosecution of charges
           previously dismissed which were                                                   Currently in Federal Custody
           dismissed on motion of:
                                                                                             Currently in State Custody
               U.S. Atty      Defense
                                                            SHOW                                   Writ Required
         this prosecution relates to a                    DOCKET NO.
                                                                                             Currently on bond
         pending case involving this same
         defendant. (Notice of Related                                                       Fugitive
         Case must still be filed with the
         Clerk.)
                                                             MAG. JUDGE
       prior proceedings or appearance(s)
                                                              CASE NO.
                                                                                   Defense Counsel (if any):
       before U.S. Magistrate Judge
       regarding this defendant were
       recorded under                                2:20-mj-464-BNW                          FPD          CJA            RET'D
                                                                                                    Appointed on Target Letter
Place of
                                                    County
offense

                                                                                     ✔      This report amends AO 257 previously submitted

      OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

 Total # of Counts               4

   Set                  Title & Section/Offense Level                                       Description of Offense Charged                         Count(s)
                     (Petty = 1 / Misdemeanor = 3 / Felony = 4)
             18 U.S.C. § 844(n)                                            Conspiracy to Commit Arson                                                  1
             18 U.S.C. §§ 844(i) and 2                                     Arson                                                                       2
             18 U.S.C. § 844(n)                                            Conspiracy to Commit Arson                                                  3

             18 U.S.C. §§ 844(f)(1) and 2                                  Arson                                                                       4


             Submit                                      Go
